Citation Nr: 1442430	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-29 488	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to May 1946.  He died in August 2007, and the appellant in this matter was his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO), which, in pertinent part, denied service connection for the cause of the Veteran's death.  

In August 2010, the Board advanced the appellant's appeal on the docket upon its own motion pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

This case was previously before the Board in August 2010, July 2011, and June 2012.  In August 2010 and July 2011, the Board remanded the case for further development and adjudicative action.  Thereafter, by a June 2012 decision, the Board denied the appeal.

The appellant appealed the Board June 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  The record reflects that an October 2013 single-judge memorandum decision affirmed the Board's decision.  However, in November 2013, the appellant filed a motion for reconsideration or, in the alternative, panel review.  The motion for panel review was granted in March 2014.  

The record further reflects that the appellant died later in March 2014.  As noted in a June 2014 Order, the Court found that the only motion for substitution submitted to the Court had been withdrawn, the appeal had become moot, and it was to be dismissed.  Accordingly, the Court ordered that the October 2013 memorandum decision was withdrawn, that the Board's June 2012 decision be set aside, and that the appeal was dismissed as moot.

FINDING OF FACT

The appellant died in March 2014 while this case was on appeal to the Court.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. §§ 5121A, 7104(a) (West 2002 & Supp. 2014); 38 C.F.R. § 20.1302 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2013).  However, because the Veteran died prior to October 10, 2008, substitution is not permissible in this case.  See § 5121A (West 

Supp. 2014).  Effective October 6, 2014, regulations implementing the substitution provisions will be found at 38 C.F.R. § 3.1010.


ORDER

The appeal is dismissed.



		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


